DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Response to Arguments
Applicant's arguments filed January 22, 2021 (hereinafter "Remarks”) have been fully considered but they are not persuasive.
On page 7 of the Remarks, Applicant argues “Claim 2 is amended to address this issue.”  Examiner is not persuaded.
Claim 2 still recites “[t]he method of claim 2” (emphasis added).  Therefore, Examiner is maintaining the objection.
 
	On pages 8-10 of the Remarks, Applicant argues “Wang teaches away from the approach of Claim 1 by explicitly teaching measuring primary color saturations or tristimulus values at a sub-cell level (which corresponds to a subdivision of a pixel or subpixel and correcting the primary color saturations or tristimulus values at the sub-cell level” (emphasis added).  Examiner is not persuaded.



Applicant's remaining arguments have been fully considered but they are not persuasive and/or moot in view of the new ground(s) of rejection.  


Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “The method of claim 2, wherein the generating comprises: Deriving” (emphasis added).  Examiner is interpreting the claim to depend on claim 1 for the remainder of this Office Action.  

Appropriate correction is required.


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninan et al. (USPN 2012/0154464) in view of Wang (USPN 2010/0110098).

With respect to claim 1, Ninan teaches a method for controlling a display (Figs. 1B-10), comprising: 
measuring color space values of an illumination from a backlight in a first spatial region representing a first plurality of pixels of a display panel and in a second spatial region representing a second plurality of pixels of the display panel (paragraphs [0050]-[0053], [0057], [0058], [0060], [0061], [0106] and [0114].  At least paragraphs [0050], [0057] and [0060] expressly teach measuring/monitoring the light and color from a light source.  Examiner notes the claim does not require any specific spatial regions and a reasonably broad interpretation includes the teachings of Ninan); 
determining a first white point and a first color gamut of the first spatial region and a second white point and a second color gamut of the second spatial region (paragraphs [0050]-[0053], [0057], [0058], [0060], [0061], [0067], [0070], [0071], 
However, Ninan fails to expressly teach generating, based at least in part on the first white point and the first color gamut of the first spatial region and the second white point and the second color gamut of the second spatial region, an illumination compensation pattern configured to homogenize the color space values of the first and second pluralities of pixels in the first and second spatial regions; deriving drive values based on the illumination compensation pattern; and controlling one or more modulation layers using the drive values. 
Wang teaches a known technique calibrating a display (Figs. 2-10 and paragraphs [0036]-[0055], [0065] and [0069]).  Specifically, Wang teaches generating an illumination compensation pattern configured to homogenize the color space values of the first and second pluralities of pixels in the first and second spatial regions (Claim 4, Fig. 3 and paragraphs [0051]-[0054] and [0065]); deriving drive values based on the illumination compensation pattern (Claim 4, Fig. 3 and paragraphs [0051]-[0054], [0065] and [0069]); and controlling one or more modulation layers using the drive values (Claim 4, Fig. 3 and paragraphs [0051]-[0054], [0065] and [0069]).
Ninan teaches a base process/product of an LCD including a backlight and white point determination which the claimed invention can be seen as an improvement in that the display driving includes generating an illumination compensation pattern configured to homogenize the color space values of the first and second pluralities of pixels in the first and second spatial regions; deriving drive values based on the illumination 
Wang’s known technique of calibrating a display would have been recognized by one skilled in the art as applicable to the base process/product of Ninan and the results would have been predictable and resulted in generating an illumination compensation pattern configured to homogenize the color space values of the first and second pluralities of pixels in the first and second spatial regions; deriving drive values based on the illumination compensation pattern; and controlling one or more modulation layers using the drive values which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Examiner notes the combination of Ninan in view of Wang result in generating, based at least in part on the first white point and the first color gamut of the first spatial region and the second white point and the second color gamut of the second spatial region, an illumination compensation pattern configured to homogenize 
In the interest of compact prosecution, Examiner notes the claim as currently amended does not require any specific usage of white points or color gamuts.  Therefore, a reasonably broad interpretation includes the teachings of Ninan in view of Wang as discussed above.

With respect to claim 2, Ninan in view of Wang teach the method as recited in claim 1, discussed above, wherein the generating comprises: 
deriving, from the first and second white points and the first and second color gamuts of the first and second spatial regions, transformation matrixes or transform functions representing deviations from a specific white point or a specific color gamut (Wang, Fig. 3 and paragraphs [0051]-[0054] and [0065]); and 
generating an illumination compensation pattern configured to homogenize the color space values of the first and second pluralities of pixels in the first and second spatial regions, by computing inverse transformation matrixes that negate the deviations represented by the transformation matrixes or by computing inverse transform functions that negate the deviations represented by the transform functions (Wang, Claim 4, Fig. 3 and paragraphs [0051]-[0054] and . 
With respect to claim 3, Ninan in view of Wang teach the method as recited in claim 2, discussed above, wherein the transformation matrixes or transform functions represent deviations from both the specific white point and the specific color gamut (Wang, Fig. 3 and paragraphs [0051]-[0054] and [0065]). 
With respect to claim 4, Ninan in view of Wang teach the method as recited in claim 1, discussed above, wherein the first and second spatial regions represent a non-uniform illumination pattern (Wang, Fig. 3 and paragraphs [0036] and [0038]). 
Claim 5, a display device, corresponds to and is analyzed and rejected for substantially the same reasons as the method of Claim 1, discussed above.
Examiner notes Ninan futher teaches a backlight comprising one or more back light sources (Figs. 1B-1D and at least paragraphs [0064], [0075], [0088] and [0092]) and a light conversion layer (Figs. 1B-3D and 8A-8F and at least paragraph [0072]); 
a display panel comprising one or more light modulation layers (Figs. 1B03D and 8A-8F teach an LCD panel), the backlight illuminating the display panel in a non-uniform illumination pattern including at least a first special region and a second spatial region, the first spatial region representing a first plurality of pixels of the display panel, the second spatial region representing a second plurality of pixels of the display panel (paragraphs [0050]-[0053], [0057], [0058], [0060], [0061], [0067], [0070], [0071], [0106] and [0114]); and a controller (Fig. 11). 

The further limitations of claims 6-7 are rejected for substantially the same reasons as claims 2-3, discussed above.
With respect to claim 8, Ninan in view of Wang teach the display device of claim 5, discussed above, wherein the light conversion layer comprises a non-uniform distribution of at least one type of QD (quantum dot) materials (Ninan, Figs. 1B03D and 8A-8F.  At least Figs. 1B-1D and at least paragraph [0072]). 
With respect to claim 10, Ninan in view of Wang teach the display device of claim 5, discussed above, wherein the backlight comprises one or more of: laser light sources, light-emitting diodes (LEDs), cold cathode fluorescent lights (CCFLs), light regeneration materials, or light recycling components, light guides (Ninan, Figs. 1B-1D and at least paragraphs [0064], [0075], [0088] and [0092]).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Shaw et al. (USPN 2015/0334422), Boger et al. (USPN 2012/0262558), Schmeder et al. (USPN 2014/0233105), Yaras et al. (USPN 2016/0351104) and Ohmuro et al. (USPN 2016/0349573) teach white points and tristimulus values.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623